


Exhibit 10.4


























INTERNATIONAL PAPER COMPANY
AMENDED AND RESTATED
EXECUTIVE MANAGEMENT INCENTIVE PLAN


























--------------------------------------------------------------------------------




TABLE OF CONTENTS


ARTICLE 1 ESTABLISHMENT OF PLAN1
1.1Background    1
1.2Purpose    1
1.3Effective Date    1
ARTICLE 2 DEFINITIONS1
2.1Definitions    1
ARTICLE 3 ADMINISTRATION2
3.1Committee    2
3.2Authority of Committee    2
3.3Decisions Binding    3
ARTICLE 4 ELIGIBILITY3
4.1Designation of Participants    3
4.2Partial Year Participation    3
4.3Demotions    3
ARTICLE 5 OPERATION OF THE PLAN3
5.1Company Business Objectives    3
5.2Individual Award Limit    3
5.3Intermediate Performance Objectives    4
5.4Establishment of Target Bonuses    4
5.5Payout Form and Timing    4
ARTICLE 6 AMENDMENT, MODIFICATION AND TERMINATION4
6.1Amendment, Modification and Termination    4


    





II-i

--------------------------------------------------------------------------------




INTERNATIONAL PAPER COMPANY
AMENDED AND RESTATED
EXECUTIVE MANAGEMENT INCENTIVE PLAN


ARTICLE 1
ESTABLISHMENT OF PLAN




1.1    Background. This Amended and Restated Executive Management Incentive Plan
(the “Executive MIP” or the “Plan”) is a subplan of the International Paper
Company Amended and Restated 2009 Incentive Compensation Plan (the “2009
Incentive Plan”), consisting of a program for the grant of annual
performance-based cash awards under Article 10 of the 2009 Incentive Plan. This
Plan has been established and approved, and will be administered by, the
Committee pursuant to the terms of the 2009 Incentive Plan, including without
limitation, Article 11 thereof. It is intended that the Performance Bonuses
earned under this Plan shall be Qualified Performance-Based Awards with respect
to Participants who are Covered Employees, with the intent that the Performance
Bonuses will be fully deductible by the Company without regard to the
limitations of Internal Revenue Code Section 162(m). The applicable Award limits
of Section 5.4 of the 2009 Incentive Plan shall apply with respect to this Plan.
As of the Effective Date, Section 5.4 of the 2009 Incentive Plan provides that
the maximum aggregate amount that may be paid with respect to cash-based Awards
under the 2009 Incentive Plan to any one Participant in any fiscal year of the
Company is $10,000,000. In the event of any actual or alleged conflict between
the provisions of the 2009 Incentive Plan and the provisions of this Plan, the
provisions of the 2009 Incentive Plan shall be controlling and determinative.


1.2    Purpose. The purpose of this Plan is to provide for the payment of a cash
bonus to eligible employees of the Company, the payment of which will be based
on the achievement of Company Business Objectives during a Plan Year. Company
Business Objectives are designed to focus on overall corporate financial results
that drive shareowner value.


1.3    Effective Date. This Plan was approved by the Committee on February 9,
2009, to be effective as of the beginning of Plan Year 2009, contingent on
shareowner approval of the 2009 Incentive Compensation Plan, and was amended and
restated by the Committee effective January 1, 2015.


ARTICLE 2
DEFINITIONS


2.1    Definitions. Capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the 2009 Incentive Plan. In
addition, the following terms shall have the following meanings for purposes of
this Plan, unless the context in which they are used clearly indicates that some
other meaning is intended.





- 1 -

--------------------------------------------------------------------------------




Company Business Objectives. The Company Business Objectives established by the
Committee for a Plan Year, as provided in Article 5.


Effective Date. January 1, 2009.


Executive Management Incentive Plan or Plan. The International Paper Company
Executive Management Incentive Plan, a subplan of the 2009 Incentive Plan, as
set forth in this document together with any subsequent amendments hereto.


GAAP. Generally accepted accounting principles for U.S. companies.


Individual Award Limit. Has the meaning described in Section 5.2.


Performance Bonus. The bonus payable to a Participant under this Plan calculated
by reference to the achievement of applicable Company Business Objectives, as
determined in accordance with Article 5.


Plan Year. January 1 to December 31 of each year.


Schedule. Means a document setting forth Company Business Objectives for a Plan
Year, and the relative weightings of such measures and such other information as
the Committee determines is appropriate.


ARTICLE 3
ADMINISTRATION


3.1    Committee. This Plan shall be administered by the Committee.


3.2    Authority of Committee. Without limiting its authority under Article 4 of
the 2009 Incentive Plan, the Committee has the exclusive power, authority and
discretion to:
(a)    Designate Participants for each Plan Year;
(b)    Establish and review Company Business Objectives and weightings for
different Company Business Objectives for each Plan Year;
(c)    Establish Target Bonuses for Participants for each Plan Year;
(d)    Determine whether and to what extent Company Business Objectives were
achieved for each Plan Year;
(e)    Increase (subject to the Individual Award Limit) or decrease the
Performance Bonus otherwise payable to any Participant resulting from the
achievement of performance objectives in any Plan Year, based on such subjective
factors as the Committee shall deem relevant;
(f)    Establish, adopt or revise any rules and regulations as it may deem
necessary or advisable to administer this Plan;
(g)    Make all other decisions and determinations that may be required under
this Plan or as the Committee deems necessary or advisable to administer this
Plan; and



- 2 -

--------------------------------------------------------------------------------




(h)    Amend this Plan as provided herein.


3.3    Decisions Binding. The Committee’s interpretation of this Plan and all
decisions and determinations by the Committee with respect to this Plan are
final, binding, and conclusive on all parties.


ARTICLE 4
ELIGIBILITY


4.1    Designation of Participants. Officers of the Company who hold the title
Senior Vice President or higher are eligible to participate in the Plan. Exhibit
A sets forth the eligible participants as of January 1, 2015. On or before March
31 of each Plan Year, the Committee shall approve and substitute a new Exhibit A
indicating the Participants for that Plan Year.


4.2    Partial Year Participation. If a Participant begins employment or is
promoted to an eligible position after the beginning of a Plan Year, the
Committee, in its discretion, may determine whether such person may participate
in this Plan and if so, the terms of such participation, which will be prorated
based on the number of days such person participated in this Plan during the
Plan Year, unless the Committee determines otherwise. If a Participant takes a
leave of absence during the Plan Year for any reason the Participant will
receive a pro rata share of a Performance Bonus, if any, for such Plan Year,
unless the Committee decides otherwise.


4.3    Demotions. If a Participant is demoted during the Plan Year, the
Committee will determine whether Plan participation ends at that time, or is
continued, perhaps at a reduced level. If participation ends, any Performance
Bonus earned during the time of participation will be prorated for the Plan
Year.


ARTICLE 5
OPERATION OF THE PLAN


5.1    Company Business Objectives. On or before March 31 of each Plan Year, the
Committee will approve and substitute a new Schedule 1 indicating the Company
Business Objectives for that Plan Year, which shall be based on one or more of
the Qualified Business Criteria approved by shareowners under Section 11.2 of
the 2009 Incentive Compensation Plan. Unless waived by the Committee in the case
of death or Disability of a Participant, or the occurrence of a Change in
Control, no Performance Bonuses shall be payable under the Plan for any Plan
Year unless the Company Business Objectives have been achieved. The maximum
aggregate payout of awards under the Plan based on the Company Business
Objective shall also be set forth on Schedule 1, which shall not exceed the
Individual Award Limit times the number of Participants for that Plan Year.


5.2    Individual Award Limit. In any Plan Year in which the Company Business
Objectives are achieved, the Performance Bonus payable to each Participant under
the Plan for such Plan Year shall be $10,000,000 (the “Individual Award Limit”)
or any lesser amount



- 3 -

--------------------------------------------------------------------------------




determined by the Committee based on criteria determined by the Committee. As
described herein, it is anticipated that the Committee will exercise discretion,
as contemplated in Section 11.3 of the 2009 Incentive Compensation Plan, to
determine that the Performance Bonus payable to any Participant for a Plan Year
is less than the Individual Award Limit for such Participant. In exercising such
discretion, the Committee may establish or approve intermediate performance
objectives and their respective weightings, and intermediate incentive
opportunity ranges, as it deems appropriate to encourage and reward particular
areas of performance, with regard to Company or individual performance. Such
intermediate objectives and opportunity ranges may, but are not required to, be
identical to the Company’s Management Incentive Plan.


5.3    Intermediate Performance Objectives. On or before March 31 of each Plan
Year, it is anticipated that the Committee will approve intermediate performance
objectives for that Plan Year in addition to Company Business Objectives, and
shall set forth such intermediate performance objectives on Schedule 1. These
intermediate performance objectives shall provide the formula that the Committee
will use as a guide for determining a Participant’s Performance Bonus at a level
below the Individual Award Limit.


5.4    Establishment of Target Bonuses. The Committee intends to establish
Target Bonuses (other than the Individual Award Limit) for each Plan Year that
will be awarded to the Participant for that Plan Year if Company Business
Objectives are achieved and if the pre-established intermediate performance
objectives are achieved at the targeted level of performance (the “Target
Bonus”). The Target Bonus shall be based on a percentage of each Participant’s
annual base salary. The actual Performance Bonus paid to a Participant may be
greater or less than his or her Target Bonus, depending on the level of
achievement of the pre-established performance objectives (but in no event shall
the bonus exceed the Individual Award Limit). In any Plan Year in which the
Committee fails to set a Target Bonus for a Participant, the Performance Bonus
for that Participant shall be zero for that year unless the Committee determines
otherwise (but in no event shall the bonus exceed the Individual Award Limit).


5.5    Payout Form and Timing. Performance Bonuses will be paid within the first
two and one-half months of the year next following the end of the Plan Year for
which the Performance Bonuses, if any, were earned.




ARTICLE 6
AMENDMENT, MODIFICATION AND TERMINATION


6.1    Amendment, Modification and Termination. The Committee may, at any time
and from time to time, amend, modify or terminate this Plan. The Committee may
condition any amendment or modification on the approval of shareowners of the
Company if such approval is necessary or deemed advisable with respect to tax,
securities or other applicable laws, policies or regulations, including without
limitation Internal Revenue Code Section 162(m).





- 4 -

--------------------------------------------------------------------------------




The foregoing is hereby acknowledged as being the International Paper Company
Executive Management Incentive Plan as adopted by the Committee on February 9,
2009, to be effective as of January 1, 2009, contingent on shareowner approval
of the 2009 Incentive Compensation Plan, and as amended and restated by the
Committee effective January 1, 2015.


INTERNATIONAL PAPER COMPANY
By:
/s/ Thomas G. Kadien
Senior Vice President, Human Resources, Communications & Global Government
Relations


ARTICLE 1
ESTABLISHMENT OF PLAN


1.1    BACKGROUND    . This Amended and Restated Executive Management Incentive
Plan (the “Executive MIP” or the “Plan”) is a subplan of the International Paper
Company Amended and Restated 2009 Incentive Compensation Plan (the “2009
Incentive Plan”), consisting of a program for the grant of annual
performance-based cash awards under Article 10 of the 2009 Incentive Plan. This
Plan has been established and approved, and will be administered by, the
Committee pursuant to the terms of the 2009 Incentive Plan, including without
limitation, Article 11 thereof. It is intended that the Performance Bonuses
earned under this Plan shall be Qualified Performance-Based Awards with respect
to Participants who are Covered Employees, with the intent that the Performance
Bonuses will be fully deductible by the Company without regard to the
limitations of Internal Revenue Code Section 162(m). The applicable Award limits
of Section 5.4 of the 2009 Incentive Plan shall apply with respect to this Plan.
As of the Effective Date, Section 5.4 of the 2009 Incentive Plan provides that
the maximum aggregate amount that may be paid with respect to cash-based Awards
under the 2009 Incentive Plan to any one Participant in any fiscal year of the
Company is $10,000,000. In the event of any actual or alleged conflict between
the provisions of the 2009 Incentive Plan and the provisions of this Plan, the
provisions of the 2009 Incentive Plan shall be controlling and determinative.


1.2.    PURPOSE    . The purpose of this Plan is to provide for the payment of a
cash bonus to eligible employees of the Company, the payment of which will be
based on the achievement of Company Business Objectives during a Plan Year.
Company Business Objectives are designed to focus on overall corporate financial
results that drive shareowner value.


1.3.    EFFECTIVE DATE    . This Plan was approved by the Committee on February
9, 2009, to be effective as of the beginning of Plan Year 2009, contingent on
shareowner approval of the 2009 Incentive Compensation Plan, and was amended and
restated by the Committee effective January 1, 2015.


ARTICLE 2
DEFINITIONS


2.1.    DEFINITIONS    . Capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the 2009 Incentive Plan. In
addition, the following terms shall have the following meanings for purposes of
this Plan, unless the context in which they are used clearly indicates that some
other meaning is intended.


Company Business Objectives. The Company Business Objectives established by the
Committee for a Plan Year, as provided in Article 5.


Effective Date. January 1, 2009.


Executive Management Incentive Plan or Plan. The International Paper Company
Executive Management Incentive Plan, a subplan of the 2009 Incentive Plan, as
set forth in this document together with any subsequent amendments hereto.


GAAP. Generally accepted accounting principles for U.S. companies.


Individual Award Limit. Has the meaning described in Section 5.2.


Performance Bonus. The bonus payable to a Participant under this Plan calculated
by reference to the achievement of applicable Company Business Objectives, as
determined in accordance with Article 5.


Plan Year. January 1 to December 31 of each year.


Schedule. Means a document setting forth Company Business Objectives for a Plan
Year, and the relative weightings of such measures and such other information as
the Committee determines is appropriate.


ARTICLE 3
ADMINISTRATION


3.1.    COMMITTEE    . This Plan shall be administered by the Committee.


3.2.    AUTHORITY OF COMMITTEE    . Without limiting its authority under Article
4 of the 2009 Incentive Plan, the Committee has the exclusive power, authority
and discretion to:
(a)    Designate Participants for each Plan Year;
(b)    Establish and review Company Business Objectives and weightings for
different Company Business Objectives for each Plan Year;
(c)    Establish Target Bonuses for Participants for each Plan Year;
(d)    Determine whether and to what extent Company Business Objectives were
achieved for each Plan Year;
(e)    Increase (subject to the Individual Award Limit) or decrease the
Performance Bonus otherwise payable to any Participant resulting from the
achievement of performance objectives in any Plan Year, based on such subjective
factors as the Committee shall deem relevant;
(f)    Establish, adopt or revise any rules and regulations as it may deem
necessary or advisable to administer this Plan;
(g)    Make all other decisions and determinations that may be required under
this Plan or as the Committee deems necessary or advisable to administer this
Plan; and
(h)    Amend this Plan as provided herein.


3.3.    DECISIONS BINDING    . The Committee’s interpretation of this Plan and
all decisions and determinations by the Committee with respect to this Plan are
final, binding, and conclusive on all parties.


ARTICLE 4
ELIGIBILITY


4.1.    DESIGNATION OF PARTICIPANTS    . Officers of the Company who hold the
title Senior Vice President or higher are eligible to participate in the Plan.
Exhibit A sets forth the eligible participants as of January 1, 2015. On or
before March 31 of each Plan Year, the Committee shall approve and substitute a
new Exhibit A indicating the Participants for that Plan Year.


4.2.    PARTIAL YEAR PARTICIPATION    . If a Participant begins employment or is
promoted to an eligible position after the beginning of a Plan Year, the
Committee, in its discretion, may determine whether such person may participate
in this Plan and if so, the terms of such participation, which will be prorated
based on the number of days such person participated in this Plan during the
Plan Year, unless the Committee determines otherwise. If a Participant takes a
leave of absence during the Plan Year for any reason the Participant will
receive a pro rata share of a Performance Bonus, if any, for such Plan Year,
unless the Committee decides otherwise.


4.3.    DEMOTIONS    . If a Participant is demoted during the Plan Year, the
Committee will determine whether Plan participation ends at that time, or is
continued, perhaps at a reduced level. If participation ends, any Performance
Bonus earned during the time of participation will be prorated for the Plan
Year.


ARTICLE 5
OPERATION OF THE PLAN


5.1.    COMPANY BUSINESS OBJECTIVES. On or before March 31 of each Plan Year,
the Committee will approve and substitute a new Schedule 1 indicating the
Company Business Objectives for that Plan Year, which shall be based on one or
more of the Qualified Business Criteria approved by shareowners under Section
11.2 of the 2009 Incentive Compensation Plan. Unless waived by the Committee in
the case of death or Disability of a Participant, or the occurrence of a Change
in Control, no Performance Bonuses shall be payable under the Plan for any Plan
Year unless the Company Business Objectives have been achieved. The maximum
aggregate payout of awards under the Plan based on the Company Business
Objective shall also be set forth on Schedule 1, which shall not exceed the
Individual Award Limit times the number of Participants for that Plan Year.


5.2.    INDIVIDUAL AWARD LIMIT. In any Plan Year in which the Company Business
Objectives are achieved, the Performance Bonus payable to each Participant under
the Plan for such Plan Year shall be $10,000,000 (the “Individual Award Limit”)
or any lesser amount determined by the Committee based on criteria determined by
the Committee. As described herein, it is anticipated that the Committee will
exercise discretion, as contemplated in Section 11.3 of the 2009 Incentive
Compensation Plan, to determine that the Performance Bonus payable to any
Participant for a Plan Year is less than the Individual Award Limit for such
Participant. In exercising such discretion, the Committee may establish or
approve intermediate performance objectives and their respective weightings, and
intermediate incentive opportunity ranges, as it deems appropriate to encourage
and reward particular areas of performance, with regard to Company or individual
performance. Such intermediate objectives and opportunity ranges may, but are
not required to, be identical to the Company’s Management Incentive Plan.


5.3.    INTERMEDIATE PERFORMANCE OBJECTIVES    . On or before March 31 of each
Plan Year, it is anticipated that the Committee will approve intermediate
performance objectives for that Plan Year in addition to Company Business
Objectives, and shall set forth such intermediate performance objectives on
Schedule 1. These intermediate performance objectives shall provide the formula
that the Committee will use as a guide for determining a Participant’s
Performance Bonus at a level below the Individual Award Limit.


5.4.    ESTABLISHMENT OF TARGET BONUSES    . The Committee intends to establish
Target Bonuses (other than the Individual Award Limit) for each Plan Year that
will be awarded to the Participant for that Plan Year if Company Business
Objectives are achieved and if the pre-established intermediate performance
objectives are achieved at the targeted level of performance (the “Target
Bonus”). The Target Bonus shall be based on a percentage of each Participant’s
annual base salary. The actual Performance Bonus paid to a Participant may be
greater or less than his or her Target Bonus, depending on the level of
achievement of the pre-established performance objectives (but in no event shall
the bonus exceed the Individual Award Limit). In any Plan Year in which the
Committee fails to set a Target Bonus for a Participant, the Performance Bonus
for that Participant shall be zero for that year unless the Committee determines
otherwise (but in no event shall the bonus exceed the Individual Award Limit).


5.5.    PAYOUT FORM AND TIMING    . Performance Bonuses will be paid within the
first two and one-half months of the year next following the end of the Plan
Year for which the Performance Bonuses, if any, were earned.




ARTICLE 6
AMENDMENT, MODIFICATION AND TERMINATION


6.1.    AMENDMENT, MODIFICATION AND TERMINATION    . The Committee may, at any
time and from time to time, amend, modify or terminate this Plan. The Committee
may condition any amendment or modification on the approval of shareowners of
the Company if such approval is necessary or deemed advisable with respect to
tax, securities or other applicable laws, policies or regulations, including
without limitation Internal Revenue Code Section 162(m).


The foregoing is hereby acknowledged as being the International Paper Company
Executive Management Incentive Plan as adopted by the Committee on February 9,
2009, to be effective as of January 1, 2009, contingent on shareowner approval
of the 2009 Incentive Compensation Plan, and as amended and restated by the
Committee effective January 1, 2015.


INTERNATIONAL PAPER COMPANY
By:
/s/ Thomas G. Kadien

--------------------------------------------------------------------------------

Senior Vice President, Human Resources, Communications & Global Government
Relations





- 5 -

--------------------------------------------------------------------------------




EXHIBIT A


PARTICIPANTS AS OF JANUARY 1, 2015
UNDER THE EXECUTIVE MANAGEMENT INCENTIVE PLAN


Mark S. Sutton
Chairman and Chief Executive Officer
 
 
W. Michael Amick, Jr.
SVP – North American Papers, Pulp &
 
Consumer Packaging
 
 
C, Cato Ealy
SVP – Corporate Development
 
 
William P. Hoel
SVP – Container The Americas
 
 
Tommy S. Joseph
SVP – Manufacturing, Technology, EHS&S
 
& Global Sourcing
 
 
Thomas G. Kadien
SVP – Human Resources, Communications &
 
Global Government Relations
 
 
Glenn R. Landau
SVP – President, IP Latin America
 
 
Tim S. Nicholls
SVP – Industrial Packaging
 
 
Jean-Michel Ribieras
SVP – President, IP Europe, Middle East,
 
Africa & Russia
 
 
Carol L. Roberts
SVP – Chief Financial Officer
 
 
Sharon R. Ryan
SVP – General Counsel & Corporate
 
Secretary










A-1

--------------------------------------------------------------------------------




Schedule 1


EXECUTIVE MANAGEMENT INCENTIVE PLAN
2015 COMPANY BUSINESS OBJECTIVE AND INTERMEDIATE PERFORMANCE OBJECTIVES


Plan Element
162(m) Limit Approved by Committee


Company Business Objective:


•    Positive EBITDA Before Special Items


Intermediate Performance Objectives:


•    Same as 2015 Management Incentive Plan objectives






S-1